DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the outcome" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20150105142 to Amaitis et al (Amaitis).

Claim 1. Amaitis discloses a method of managing award distribution in a gaming system, the method comprising:
receiving, at a gaming server (Fig. 1 and ¶¶23 and 29), an input that indicates a player's desire (¶4, “a request to place a wager on an event may be received from a user”) to have a ticket issued by a first gaming device (¶54, “the sports book wagering computer system 202 from various bettor computer systems over the LAN 208 or WAN 210”, and “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”); 
generating, at the gaming server (Fig. 1 and ¶¶23 and 29), an electronic record (¶4, “An indication may be recorded (such as in/on a memory device, paper, etc) that the user has paid for the option”) representing an electronic ticket to be issued or having already been issued by the first gaming device (¶54, “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”); 
causing the first gaming device to update a first credit meter as part of issuing the electronic ticket to the player (¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account would be adjusted to reflect wager amount), wherein the electronic ticket is issued with a first electronic ticket value associated with an issued state of the electronic ticket (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”), wherein the electronic ticket is issued at a first time (i.e., the ticket was created at the time at which “wager amount”, see ¶66, was made) and has an association with an event ending at a second time later than the first time, and wherein the electronic ticket in the issued state is not redeemable until at least the second time (Fig. 4, 318, and ¶¶65 and 74, “refund amount”); 
updating, at the gaming server (Fig. 1 and ¶¶23 and 29), the electronic record to include the first electronic ticket value (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”); 
determining, at the gaming server after the second time, that the electronic ticket is being redeemed or has been redeemed (¶6, “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be canceled, and the user may either win or lose the wager based on the outcome of the event wagered on”); and 
updating, at the gaming server after the second time, the electronic record to indicate that the electronic ticket has transitioned from the issued state, then to a redeemable state, and then to a redeemed state, wherein the electronic record is also updated to indicate that the electronic ticket, in the redeemed state, comprises a second electronic ticket value that is configurable to be different than the first electronic ticket value (¶6, “a plurality of exercise times including at least a first exercise time and a second exercise time.  The first exercise time may have a first refund amount associated therewith and the second exercise time may have a second refund amount associated therewith.  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be 

Claim 2. Amaitis discloses wherein the second electronic ticket value is used in connection with funding wagers placed at a second gaming device (¶¶31 and 37, “devices”, such that a person uses a second different PDA, second different computing device,  or the like to place sports book wagers), and wherein the first credit meter is decremented by the first electronic ticket value (¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account would be adjusted to reflect the wager amount), the method further comprising: 
determining, at the gaming server after the second time, that the electronic ticket has transitioned from the issued state to the redeemable state (¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome); 
determining, at the gaming server after the second time, that the electronic ticket is being redeemed at the second gaming device (¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome); 
and in response to determining that the electronic ticket is being redeemed at the second gaming device, causing the second gaming device to update a second credit meter with the second electronic ticket value (¶¶52 and 73 discloses crediting a player’s account, such that the second credit meter is an credit balance shown on a second different gaming device from the first gaming device).



Claim 4. Amaitis discloses wherein the electronic ticket, when in the redeemable state, is redeemable using a mobile device associated with the player (¶31, “PDAs or tablet computers (e.g., iPHONE.RTM., iPAD.RTM., TREO.RTM., BLACKBERRY.RTM.)”).

Claim 7. Amaitis discloses wherein the electronic record indicates that the electronic ticket, in the redeemable state, comprises a third electronic ticket value (¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome, in this case, each state has a different amount).

Claim 8. Amaitis discloses wherein the second electronic ticket value is less than the first electronic ticket value (¶66, in this case, “the refund amount” is less than “the wager amount”).

Claim 9. Amaitis discloses a gaming device (Fig. 1 and ¶30, “client computing systems”), comprising: 
a communication interface that facilitates machine-to-machine communications (¶30); 
a processor coupled with the communication interface (¶30); and 
a computer-readable storage medium coupled with the processor and comprising instructions that are executable by the processor (¶30), wherein the instructions comprise: 
a credit meter that stores monetary values available to a player to place a wager (¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account would be adjusted to reflect wager amount) in connection with an event ending at a second time (¶29, “sports book wagers”, such that people make bets on a sporting event at a first time then based on the outcome of the sporting event ending a second time); and 
a set of instructions that issue electronic tickets, wherein a first electronic ticket issued for the player at a first time (¶54, “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”) is issued with a first electronic ticket value associated with an issued state of the first electronic ticket (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”), wherein the electronic ticket is issued at a first time and has an association with the event ending at the second time that is later than the first time (¶29, “sports book wagers”, such that people make bets on a sporting event at a first time then based on the outcome of the sporting event ending a second time), wherein the electronic ticket in the issued state is not redeemable until at least the second time, wherein the first electronic ticket is issued with an ability to transition to a redeemable state and a redeemed state, and wherein the first electronic ticket is capable of having a second electronic ticket value associated therewith in the redeemed state that is different from the first electronic ticket value (¶6, “a plurality of exercise times including at least a first exercise time and a second exercise time.  The first exercise time may have a first refund amount associated therewith and the second exercise time may have a second refund amount associated therewith.  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option 

Claim 10. Amaitis discloses wherein the instructions further comprise a set of instructions that accept electronic tickets, wherein a second electronic ticket presented to the gaming device causes the set of instructions that accept electronic tickets to update the credit meter with a value that is equal to a redemption electronic ticket value associated with the second electronic ticket (¶52, “payments may be disbursed… electronically to an account associated with the bettor”; and ¶73, “an electronic transaction to credit an account of the bettor”; also see ¶120), wherein the second electronic ticket was issued with an issued electronic ticket value that is different from the redeemed electronic ticket value (¶29, “sports book wagers”, in this case, a person has placed multiple wagers on different sporting events, thus, has multiple tickets associated with each respective sporting event, each ticket has different values according to terms and agreements of each respective sports book wager made).

Claim 11. Amaitis discloses wherein the set of instructions that accept electronic tickets also accept the first electronic ticket presented to the gaming device and update the credit meter (¶52, “payments may be disbursed… electronically to an account associated with the bettor”; and ¶73, “an electronic transaction to credit an account of the bettor”; also see ¶120) with the second electronic ticket value instead of the first electronic ticket value (¶¶6 and 158, such that, a player’s account will be adjusted with a credit amount total according to state and/or timing when the ticket is cashed in).



Claim 13. Amaitis discloses further comprising: 
a printer that produces a physical ticket that represents the first electronic ticket (¶46).

Claim 14. Amaitis discloses wherein the communication interface is used to exchange information with a gaming system regarding the issuance of the first electronic ticket and the first electronic ticket value (¶56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150105142 to Amaitis et al (Amaitis) in view of US Pub. 20170092062 to Tsutsui.

Claim 5. Amaitis discloses a second gaming device as a redeeming device the electronic ticket and a time after the second time when the electronic ticket is redeemed at the second gaming device (¶¶31 and 37, “devices”, such that a person uses a second different PDA, second different computing device,  or the like to place sports book wagers, and ¶6 such that after a sporting event has ended a person brings the ticket associated with the sports book wager to a second computing device to receive corresponding ticket award).
However, Amaitis fails to explicitly disclose the electronic record comprises a first data field to store data and a second data field to store data.
Tsutsui teaches the electronic record comprises a first data field to store data and a second data field to store data (Figs. 22 and 23, and elements 1250 and 1284). The gaming system of Amaitis would have motivation to use the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets related to money to distributed to players in doing so would assist in accurately providing and tracking money allocated to respective players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Amaitis with the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets 

Claim 6. Amaitis in view of Tsutsui teaches further comprising: 
in response to determining that the electronic ticket is being redeemed, causing the second gaming device to increment a second credit meter by the second electronic ticket value (see Amaitis ¶52 and 73 discloses crediting a player’s account, such that the second credit meter is interpreted an credit balance shown on a second different gaming device from a first gaming device); and 
updating, at the gaming server, the second data field of the electronic record (see Tsutsui, Figs. 22 and 23, and elements 1250 and 1284) to indicate that the second credit meter was incremented by the second electronic ticket value (see Amaitis ¶52, “payments may be disbursed… electronically to an account associated with the bettor”; and ¶73, “an electronic transaction to credit an account of the bettor”; also see ¶120).

Claim 15. Amaitis discloses a gaming system, comprising: a communication interface that facilitates communications with gaming devices (Fig. 1); 
a processor coupled with the communication interface (¶29); and 
a computer-readable storage medium coupled with the processor, the computer- readable storage medium comprising processor-executable instructions that, when executed by the processor (¶29), cause the processor to: 
receive electronic ticket issuance information from a first gaming device  (¶68), a first time that the electronic ticket was issued (¶54, “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”), and an electronic ticket value associated with an issued state of the electronic ticket, wherein the electronic ticket (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”), when issued, comprises an association with an event ending at a second time later than the first time, and wherein the electronic ticket in the issued state is not redeemable (¶29, “sports book wagers”, such that people make bets on a sporting event at a first time then based on the outcome of the sporting event ending a second time, where at the time of placing the sports book wager the ticket is not redeemable because the associated sporting event has not occurred); 
track a status of the electronic ticket to determine after the second time that the electronic ticket has transitioned from the issued state to a redeemable state (¶6); and 
determine after the second time that the electronic ticket has been presented for redemption and, in response thereto, cause the electronic ticket value to change to a second electronic ticket value associated with a redeemed state of the electronic ticket, wherein the second electronic ticket value depends on the outcome of the event (¶6, “a plurality of exercise times including at least a first exercise time and a second exercise time.  The first exercise time may have a first refund amount associated therewith and the second exercise time may have a second refund amount associated therewith.  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be canceled, and the user may either win or lose the wager based on the outcome of the event wagered on”).
However, Amaitis fails to explicitly disclose wherein the electronic ticket issuance information includes an identifier of the first gaming device that issued an electronic ticket (emphasis added).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Amaitis with the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets related to money to distributed to players in doing so would assist in accurately providing and tracking money allocated to respective players.

Claim 16. Amaitis discloses wherein the processor-executable instructions further cause the processor to generate a synthesized credit meter for the first gaming device (¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account is interpreted as a synthesized credit meter).

Claim 17. Amaitis discloses wherein the electronic ticket is transitioned to the redeemable state after the issued state and is transitioned to the redeemed state after the redeemable state, and wherein the second electronic ticket value is also associated with the redeemable state (¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome,  in this case, each state has a different amount).



Claim 19. Amaitis discloses further comprising: 
a database interface that couples the processor to a database, wherein the database interface is used to write electronic ticket values to and retrieve electronic ticket values from the database (¶¶29, 33, and 38, “databases”, in this case, the databases store associated ticket values).

Claim 20. Amaitis discloses wherein the electronic ticket, in the redeemable state, comprises a third electronic ticket value (¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome, in this case, each state has a different amount).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715